DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, Subspecies A4, and Subspecies A5, encompassed by claims 1-9 and 11-14, in the reply filed on 12/2/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon (US 2016/0010259).
Regarding claims 1-3, Jeon disclose a laundry treating apparatus comprising: a main body that defines a receiving space therein (1); a washing tub disposed in the receiving space (2); and one or more suspension assemblies that couple the washing tub to the main body and support the washing tub on the main body (Figure 1: 14, 15; Figure 3: 2a, 2b), wherein the one or more suspension assemblies comprise: a support rod coupled to the main body (15), an elastic member that is arranged about the support rod and surrounds the support rod (150), and a damper disposed at a first end of the elastic member and configured to move along a longitudinal direction of the support rod (110, 120), the damper being coupled to an outer circumference of the support rod (Figure 4: 15, 110, 120), wherein the damper defines a compartment surrounding the support rod, and comprises a friction member that is disposed in the compartment and contacts the support rod (interior of 120; 170); wherein the one or more suspension assemblies further comprise: a coupling portion disposed at a first end of the support rod and rotatably coupled to the main body (paragraph 26); and a support member coupled to a second end of the support rod and configured to support a second end of the elastic member (160), and wherein the elastic member is interposed between the damper and the support member and configured to be elastically deform based on the damper moving toward the support member (Figure 4: 110, 120, 150, 160); wherein the damper further comprises a stepped protrusion that contacts the first end of the elastic member (Figure 4: at 122), wherein the washing tub comprises a holder coupled to the damper and configured to 
Regarding claims 4-9, Jeon discloses wherein the support member has a plate shape (160); wherein the friction member has a cylindrical shape (see the shape of 171); wherein the elastic member comprises a coil spring that is disposed between the main body and the washing tub and that surrounds the support rod (see 2, 10, 15, 150); wherein the washing tub comprises a holder disposed at position corresponding to the damper (2a, 2b), wherein the damper further comprises: a cap that defines a first through hole receiving the support rod, the cap being configured to support a load of the washing tub based on contacting the holder of the washing tub (110, 112a); and a housing that defines the compartment based on coupling to the cap and that defines a second through hole receiving the support rod (120), the housing comprising a stepped protrusion that is disposed at an outer circumference of the housing and configured to contact the first end of the elastic member (at 122), wherein the friction member surrounds at least a portion of the outer circumference of the support rod (15, 170), and wherein the support rod passes through the first through hole, the compartment, and the second through hole (15, 110, 120, at 121b/130); wherein the compartment is filled with lubricant (paragraphs 36, 38-39); wherein the damper further comprises a fixing guide that surrounds at least a portion of an outer circumference of the friction member, the fixing guide being configured to apply pressure to the friction member to thereby allow the friction member to contact an outer surface of the support rod (172).
.

Claim(s) 1-6, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al.  (US 6,397,643).
Regarding claims 1-6, and 14, Chang discloses a laundry treating apparatus comprising: a main body that defines a receiving space therein (51); a washing tub disposed in the receiving space (53); and one or more suspension assemblies that couple the washing tub to the main body and support the washing tub on the main body (51a, 53a, 60, 70), wherein the one or more suspension assemblies comprise: a support rod coupled to the main body (60), an elastic member that is arranged about the support rod and surrounds the support rod (73), and a damper disposed at a first end of the elastic member and configured to move along a longitudinal direction of the support rod (70), the damper being coupled to an outer .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (US 2016/0010259) in view of Hernden et al.  (US 2016/0024705).
Regarding claim 11, Jeon discloses wherein the fixing guide has a cylindrical shape (Figure 4; paragraph 46), but does not expressly disclose wherein the friction member 
Hernden discloses a central friction rod (14), a damper (15, 20, 48) having a housing (16, 25, 41) having a friction element therein (21).  The friction elements are generally rectangular foam pads (paragraph 38; Figures 8, 9), and in one embodiment of the housing (Figures 18, 19: 60), there are inwardly extending dividers (64) for separating a pair of friction elements (21; paragraph 46).  The dividers can vary in thickness/width to vary the frictional effect the friction elements (21) have against the friction rod (14; paragraph 46).
Because it is known in the art to provide dividers dividing plural friction members, and the results of the modification would be predictable, namely, providing a known means of varying the friction as desired, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the friction member comprises a plurality of friction members that are fixed inside the fixing guide and contact the support rod, and wherein the fixing guide comprises at least one boundary wall that is disposed between two of the plurality of friction members and protrudes from an inner circumference of the fixing guide toward the support rod.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711